People v DeGroff (2022 NY Slip Op 06592)





People v Degroff


2022 NY Slip Op 06592


Decided on November 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, WINSLOW, AND MONTOUR, JJ.


797 KA 21-01561

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHRISTINA L. DEGROFF, DEFENDANT-APPELLANT. 


ROBERT M. GRAFF, LOCKPORT, FOR DEFENDANT-APPELLANT.
BRIAN D. SEAMAN, DISTRICT ATTORNEY, LOCKPORT (SAMUEL L. MALEBRANCHE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered September 27, 2021. The judgment convicted defendant upon a plea of guilty of assault in the second degree (two counts), reckless endangerment in the first degree and endangering the welfare of a child (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of two counts of assault in the second degree (Penal Law § 120.05 [9]), one count of reckless endangerment in the first degree (§ 120.25), and two counts of endangering the welfare of a child (§ 260.10 [1]). Even assuming, arguendo, that defendant's waiver of the right to appeal is invalid (see generally People v Thomas, 34 NY3d 545, 565-566 [2019], cert denied — US &mdash, 140 S Ct 2634 [2020]; People v Crogan, 181 AD3d 1212, 1212-1213 [4th Dept 2020], lv denied 35 NY3d 1026 [2020]) and therefore does not preclude our review of her challenge to the severity of her sentence (see People v Alls, 187 AD3d 1515, 1515 [4th Dept 2020]), we conclude that the sentence is not unduly harsh or severe.
Entered: November 18, 2022
Ann Dillon Flynn
Clerk of the Court